Case 1:17-cV-08528-PGG-.]LC Document 54 Filed 03/25/19 Page 1 of 5

,MATALON PLLC

»\’TTORNEYS AT LA\V

 

 

March 25, 2019

BY ECF

Hon. James L. Cott, U.S.M.J.

United States Courthouse, Southern District of New York
500 Pearl Street, Room 1360

New York, NY 10007

Re; Thor 680 Madison Ave LLC v. Qatar Luxury Group S.P.C. et ano.
Docket No. 17-cv-8528 (PGG)(JLC)

Dear Judge Cott:

My firm represents plaintiff Thor 680 Madison Ave LLC (“Thor”) and I write in response
to the March 15, 2019 letter from Aneca E. Lasley, counsel for defendant Qatar Luxury Group
S.P.C. (“QLG”), requesting that the Court enter an order compelling Thor to produce (l)
documents relating to its negotiations with the tenant (Tom Ford) which leased the subject
premises (and other space) after the Subject lease with Qela was terminated; (2) more than 500
leases and related guaranties between Thor’s affiliates and other tenants and guarantors; and (3)
documents in connection with those other leases and guarantees relating to; (a) the condition of
the leased premises when tenants tendered vacant possession, (b) notices of intention to tender
vacant possession received by Thor from its tenants, and (c) brokerage commissions and tenant
allowances paid by Thor’s affiliates The parties’ counsel conferred by telephone on l\/[arch 20,
2019 in a further attempt to narrow the issues raised by QLG’s March 15, 2019 letter, but were
unsuccessful As demonstrated below, the requested documents are not relevant to the claims or
defenses in this action; producing them would be unduly burdensome; and QLG thought so little
of these documents that it waited until discovery was complete to make this request, and did not
even question plaintiff s witnesses about the issues

Critically7 QLG deposed Thor’s General Counsel and corporate representative (Justin
Xenitelis), and its Executive Vice President of leasing (Sam Polese) on March 19 and l\/larch 20,
2019. QLG had every opportunity to explore the issues relating to the foregoing documents
With these knowledgeable witnesses Yet QLG chose not to explore the topics with these
witnesses, and made no effort to determine whether the extensive and burdensome document
production is actually necessary Depositions have now concluded For these reasons and
those below7 Thor’s objections should be sustained, and Thor should not be compelled to locate_,
review and produce the demanded documents

450 Se\'en£h A\ enue § 331"€1 Floor 0 Ncw Yorl~;, New Yo]rk l()l‘_?§ l (212) 244-9000 l www.trial-lawy€r.c)rg

Case 1:17-cv-08528-PGG-.]LC Document 54 Filed 03/25/19 Page 2 of 5

 

A. Docl_lments Rel_ating To Thor’s Negotigtions With Tom Ford

Even though Thor had no duty to mitigate its damages under Section 19.2 of the Lease,1
QLG contends that documents relating to Thor’s negotiations with Tom Ford are relevant to the
determination whether the terms of the Tom Ford lease were the product of good faith and fair
dealing in re-letting the premises (QLG alleges as affirmative defenses that Thor failed to
mitigate its damages and acted unreasonably in incurring its damages.) Accepting for the sake of
argument that Thor had such an implied obligation, the issue whether Thor satisfied it must be
resolved based on the final terms of the Tom Ford lease and market conditions when that lease
was signed (more than two and a half years after Qela’s lease). The lengthy negotiations leading
up to execution of the Tom Ford have no bearing on the determination

QLG tries to justify its document request by suggesting that Torn Ford’s rent was
approximately 50% of Qela’s (not true) and speculating that Thor “may have agreed to an
artificially low rent for Tom Ford because Thor believed it could recoup the difference from
Qela or QLG.” But that insinuation is nonsensical; why would Thor accept a lower-than-market
rent from a credit-Worthy tenant, Tom Ford, merely to increase the damages against an entity that
claims to have no assets and which would take years to recover in a litigation? Rather, Mr.
Polese testified that the market had declined dramatically during the more than two and half year
period between the execution of the Qela and Tom Ford leases2 Clearly, the negotiations with
Tom F ord have no bearing on the “reasonableness” of its rent. Given the at-best minimal
relevance of the Tom Ford negotiations, Thor should be spared the undue burden of collecting,
reviewing and producing emails and other documents written over the course of a one-year
period relating to the negotiation of the Tom Ford lease

B. Leases And Guaranties With Other Tenants And Guarantors

 

1 Section 19.2 of the Lease, relating to damages, provides that “in no event shall Landlord have
any obligation to relet the Premises or any part thereof”

2 On March 18, 2019 (after its March 15, 2019 letter to the Court), QLG attempted to bolster its request
for production of documents relating to the negotiations with Tom Ford and its attempt to find a
replacement tenant, arguing that such documents are relevant to the reasonable rental value of the
premises under the alternative damages remedy in Section 19.3 of the Lease. As explained above, the
lease negotiations have no bearing on whether the rent under the Tom Ford lease is a reasonable rental
value of the premises

Case 1:17-cv-08528-PGG-.]LC Document 54 Filed 03/25/19 Page 3 of 5

 

QLG does not demonstrate how Thor’s and its affiliates’ other leases and guaranties
might be relevant to the interpretation of the Lease and the Guaranty, so Thor should not be
burdened with the duty to produce the more than 500 leases and guaranties entered into or
obtained over a six- year period3 QLG identifies disputes concerning the meaning of various
provisions of the Lease and the Guaranty, and then posits that other leases and guarantees “could
establish a course of dealing or customary practice on the part of [Thor] . . . relevant to the
construction of the parties’ agreement.” Notably, QLG does not articulate what “customary
practice” or “course of dealing” might exist, much less show how or why it might be relevant to
interpreting any particular provision in dispute Critically, QLG never bothered to ask Thor’s
corporate representative (and General Counsel) whether there was any “customary practice” or
“course of dealing” in connection with Thor’s leases and guarantees Nor is QLG willing to
limit the scope of the document requests to the situation at hand, in which parties disputed the
meaning of the provisions at issue here In any event, the request is overbroad insofar as it is not
limited to leases and guarantees containing “similar provisions” to those in dispute Moreover,
the leases and guarantees from hundreds of other Thor deals -- whether drafted in house, or by
any one of several law firms engaged by Thor, its partners and co-investors -- do not necessarily
have any bearing on the intent of the parties’ here

Finally7 Thor’s cursory questioning of QLG’s transactional counsel about his experience
drafting other leases does not justify requiring Thor to produce more than 500 leases and
guaranties its affiliates entered into or obtained over a six-year period The (at best) attenuated
relevance of the requested documents does not justify imposing the undue burden that production
would impose on Thor.

C. Documents Relating To Brokerage Commissions And Tenant
Allowances Paid Bv Thor In Connection With Other Leases

Contrary to QLG’s argument, Thor’s payment of leasing commissions and tenant
allowances for other leases is not relevant to the reasonableness of the Tom Ford leasing
commission and tenant allowance Thor’s own payments in connection with other leases is
irrelevant (or of minimal importance) because such reasonableness is a matter for expert
testimony, based on comparable transactions, not restricted to Thor. ln any event, the $3
million in leasing commissions paid to the outside broker on the Tom Ford lease is even less
than the commission that was originally due on the QELA dealj so the reasonableness of the
leasing commissions is a non-issue Moreover, the brokerage commission and tenant allowance

 

3 On March 18 (following its March 15 letter to the Court), QLG also attempted to bolster its request for
production of all leases entered into for commercial retail space in Manhattan from 2010-2016,
contending that they bear on the reasonable rental value of the premises on December 23, 2015 (the
termination date of the Lease). Clearly, the only leases that may shed light on the reasonable rental value
are those relating to comparable properties, which were entered into close to December 23, 2015. So
QLG’s request is extremely overbroad

Case 1:17-cv-08528-PGG-.]LC Document 54 Filed 03/25/19 Page 4 of 5

 

that Thor pays in connection with a lease is based upon numerous unique circumstances relating
to the premises and the terms of the lease F or that reason, documents concerning brokerage
commissions and tenant allowances for other leases have no bearing on the reasonableness of the
Tom Ford commission

Compliance with the requests for documents relating to brokerage and tenant allowances
would be unduly burdensome requiring Thor to obtain and produce hundreds of leases (about
500 is the best estimate), and review each of the tenant files to locate other documents relating to
leasing commissions and tenant allowances Again, the (at best) minimal, if any, relevance of the
information does not justify imposing the undue burden of requiring Thor to review hundreds of
tenant files to provide the requested information

D. Documents Related T0 Tenants’ Tender ()f Vacant Possession

Again, QLG’s conclusory suggestion that Thor’s “practices under other leases and
guarantees” are relevant to the interpretation of the Lease and Guaranty is unavailing
Documents relating to the condition of the leased premises when a tenant tendered vacant
possession and documents relating to every communication in which a tenant gave Thor notice
of its intent to tender vacant possession (in relation to all Manhattan commercial leases that Thor
entered into from 2013-2016) do not bear on the issues here; whether Qela’s purported surrender
without Tenant’s Work having been done precluded it from tendering “vacant possession of the
Demised Premises to Landlord in the condition required pursuant to the terms of the Lease”
(within the terms of the Guaranty), and whether Qela’s purported notice of intent to surrender
vacant possession constituted “not less than two (2) years’ prior written notice . . , of Tenant’s
intention to tender vacant possession of the Demised Premises to Landlord ” (within the terms of
the Guaranty). The relevant provisions of the Guaranty are clear and unambiguous and extrinsic
evidence concerning other leases and guarantees has no bearing on their construction

Moreover, it would be unduly burdensome for Thor to review tenant files for hundreds of
leases to identify documents relating to a tenant’s surrender of vacant possession (which are not
coded or tracked in a way that would facilitate the identification of such documents). Here too,
the substantial burden of producing these documents does not outweigh their (at best) marginal
relevance

Case 1:17-cv-08528-PGG-.]LC Document 54 Filed 03/25/19 Page 5 of 5

 

Conclusion
Thor respectfully requests that the Court deny QLG’s request for an order compelling
Thor to produce the above-described documents
Respectfillly submitted,

MATALON PLLC

/s/ Joseph Lee Matalon
Joseph Lee Matalon
cc: all counsel of record (via ECF)

